     Case 2:15-cr-00087-MCE-DB Document 132 Filed 05/15/20 Page 1 of 2

 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Defendant
 5   MARY SUE WEAVER

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:15-CR-0087-MCE

12                       Plaintiff,                     STIPULATION AND ORDER

13           v.

14    MARY SUE WEAVER, et. al.,

15                       Defendant.

16

17

18          Defendant Mary Sue Weaver, through counsel, and the United States, through counsel,

19   stipulate that the defendant shall have until June 3, 2020 to file a reply to the government’s

20   opposition (docket 130) to her motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A).
21   Given that the government’s response states that Ms. Weaver’s request to the Bureau of Prisons is
22
     still pending and was forwarded to the Correctional Programs Division on May 7, 2020,
23
     ///
24
     ///
25

26   ///

27   ///

28
     Case 2:15-cr-00087-MCE-DB Document 132 Filed 05/15/20 Page 2 of 2

 1   Ms. Weaver requests additional time for the administrative process to be completed before filing
 2   her reply brief.
 3
                                                           Respectfully submitted,
 4
             Dated: May 13, 2020                            /s/ John Balazs
 5                                                         JOHN BALAZS
                                                           Attorney for Defendant
 6                                                         MARY SUE WEAVER
 7                                                         McGREGOR W. SCOTT
                                                           U.S. Attorney
 8
             Dated: May 13, 2020
 9
                                                 By:       /s/ Michael D. Anderson
10                                                         MICHAEL D. ANDERSON
                                                           Assistant U.S. Attorney
11

12

13
                                                 ORDER
14
             Defendant’s reply to the government’s opposition to the defendant’s motion to reduce
15

16   sentence under 18 U.S.C. § 3582(c)(1)(A) shall be filed by June 3, 2020.

17           IT IS SO ORDERED.

18   Dated: May 15, 2020
19

20
21

22

23

24

25

26
27

28
                                                       2
